DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20 is amended to have a period at the end of the claim.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the pressing and covering piece further comprises a fixing portion extending from a second end of the covering portion, the connector assembly further comprises a fixing piece configured to be fixed on the second circuit board, and the fixing piece is fixedly connected with the fixing portion to fixedly connect the fixing portion to the second circuit board, wherein the second end and the first end are two opposite ends of the covering portion combined with the remaining limitations of the base claim and applicant' s arguments, see pages 8-9 

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to disclose, teach, provide or suggest the pressing and covering piece further comprises a fixing portion extending from a second end of the covering portion, the power supply assembly further comprises a fixing piece configured to be fixed on the second circuit board, and the fixing piece is fixedly connected with the fixing portion to fixedly connect the fixing portion to the second circuit board, wherein the second end and the first end are two opposite ends of the covering portion combined with the remaining limitations of the base claim and applicant' s arguments, see pages 8-9 lines 29-31 and 1-3, filed 12/31/2021, with respect to claims 1, 10 and 19 have been fully considered and are persuasive. 

The following is an examiner’s statement of reasons for allowance: regarding claim 19, the prior art of record fails to disclose, teach, provide or suggest the pressing and covering piece further comprises a fixing portion extending from a second end of the covering portion, the power supply assembly further comprises a fixing piece configured to be fixed on the second circuit board, and the fixing piece is fixedly connected with the fixing portion to fixedly connect the fixing portion to the second circuit board, wherein the second end and the first end are two opposite ends of the covering portion combined with the remaining limitations of the base claim and applicant' s arguments, see pages 8-9 lines 29-31 and 1-3, filed 12/31/2021, with respect to claims 1, 10 and 19 have been fully considered and are persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831